USCA11 Case: 20-11630      Date Filed: 01/24/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-11630
                   Non-Argument Calendar
                   ____________________

CEFALO LEWIS,
                                           Petitioner-Appellant,
versus
UNITED STATES OF AMERICA,


                                          Respondent-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 1:19-cv-24278-PCH
                   ____________________
USCA11 Case: 20-11630         Date Filed: 01/24/2022     Page: 2 of 4




2                       Opinion of the Court                 20-11630


Before ROSENBAUM, NEWSOM, and GRANT, Circuit Judges.
PER CURIAM:
       Cefalo Lewis, a federal prisoner, appeals the district court’s
denial of his 28 U.S.C. § 2255 motion to vacate, set aside, or correct
his sentence for being a felon in possession of a firearm, in violation
of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). Previously, Lewis pleaded
guilty to this offense and was sentenced under the Armed Career
Criminal Act. Lewis directly appealed his sentence to no avail.
        Following Rehaif v. United States, 139 S. Ct. 2191 (2019),
Lewis filed the motion that underlies this appeal. In Rehaif, the
Supreme Court held that § 922(g) requires that the defendant know
both (1) that he possessed a firearm and (2) that he belonged to a
category of persons barred from possessing a firearm. Id. at 2200.
Lewis contended that his conviction must be vacated because the
government never proved that he knew he was a felon who was
barred from possessing a firearm. He also argued that his guilty-
plea colloquy was deficient because it didn’t apprise him that the
government must prove that he knew his status as a felon. The
district court denied Lewis’s motion because “the evidence that he
knew that he was a felon [was] overwhelming.” We granted a
COA to determine whether Lewis was actually innocent of his
USCA11 Case: 20-11630             Date Filed: 01/24/2022         Page: 3 of 4




20-11630                   Opinion of the Court                               3

§ 922(g)(1) conviction in light of Rehaif and whether Lewis’s plea
colloquy was deficient. 1
       To prevail on his § 2255 motion, Lewis had to show that the
purported errors had a “substantial and injurious effect or influ-
ence” on the outcome of the proceeding. Brecht v. Abrahamson,
507 U.S. 619, 623 (1993) (quotation omitted); Ross v. United States,
289 F.3d 677, 682 (11th Cir. 2002) (per curiam) (applying Brecht’s
“harmlessness” standard in a § 2255 case). Section 922(g)(1) pro-
vides that it is unlawful for any person who has been convicted of
“a crime punishable by imprisonment for a term exceeding one
year” to possess a firearm. 18 U.S.C. § 922(g)(1). To obtain a
§ 922(g)(1) conviction post-Rehaif, the government had to prove
that Lewis knew he possessed a firearm and that he knew he was
the type of felon described in § 922(g)(1) who is barred from pos-
sessing a firearm. Rehaif, 139 S. Ct. at 2200. Here, the government
proved only the former and not the latter.
       Regardless, no substantial and injurious effect occurred to
Lewis because ample record evidence indicates that he knew he
was a felon. In his factual proffer, Lewis had admitted to prior con-
victions for at least five felonies, including armed robbery and pos-
session of a firearm by a convicted felon under Florida law. Be-
cause Lewis had been sentenced to three years’ imprisonment for


1 When reviewing a district court’s denial of a § 2255 motion to vacate, we
review legal conclusions de novo and findings of fact for clear error. Stoufflet
v. United States, 757 F.3d 1236, 1239 (11th Cir. 2014).
USCA11 Case: 20-11630        Date Filed: 01/24/2022    Page: 4 of 4




4                      Opinion of the Court               20-11630

each of those two convictions—and he served at least one of those
sentences in full—he clearly knew that he was someone who had
been convicted of a crime punishable by imprisonment for a term
exceeding one year, i.e., a felon. Given these facts, the government
could have easily proved that Lewis knew he was a felon at the
time that he possessed a firearm. And it is highly improbable that
Lewis would have changed his decision to plead guilty even if he
had known that the government would have had to prove that he
knew he was a felon. Accordingly, any errors that may have oc-
curred in Lewis’s indictment and plea colloquy were harmless.
      AFFIRMED.